﻿Permit me to offer you, Sir, sincere congratulations upon your election to the presidency of the forty-fifth session of the General Assembly. We have confidence in your ability to guide the work of our Assembly towards the success we expect.
At this early juncture, allow me also to pay a tribute to your predecessor. Major General Joseph Garba, former Permanent Representative of the Federal Republic of Nigeria, for the effective manner in which he conducted the business of the last session.
The auspicious occasion afforded by this session of the General Assembly, marking the beginning of the last decade of the twentieth century, should be for all o£ us a unique moment, a moment to pause for reflection as we seek collectively to build a new and better future for mankind.
The forty-fifth session is taking place amid epoch-making events throughout the world, tending towards restructuring of the international political order to attain durable international peace and stability, and mutual understanding and co-operation within the world community of nations. We are indeed beginning a new decade while standing on the threshold of a new world political order and poised to see the triumph of the vision embodied in the Charter of the United Nations
The collapse of the edifice of the cold-war era must be not only a challenge to us to rid ourselves of the remaining legacies of that period; it must also renew and inspire our determination to consolidate the emerging spirit of co-operation by translating the decisions of this body into practical action. Further, it must underscore the urgent need to enhance the effectiveness of our Organisation in its performance of its noble tasks. 
We note with deepest concern that, despite individual and collective efforts to rehabilitate the economies of the developing world, the socio-economic situation is worsening, particularly in Africa. The problem of external indebtedness still persists, and developing countries continue to be net exporters of resources to the developed countries and multilateral financial institutions. The structural adjustment programmes undertaken by most African countries under the auspices of the International Monetary Fund end the World Bank, in moat case, at heavy political and social cost, have yet to yield significant results. 
It is our belief that the recast Declaration on International Economic Co-operation, in particular the Revitalisation of Economic Growth and Development of the Developing Countries, adopted at the eighteenth special session of the General Assembly, will provide a framework, not only for the international development strategy for the fourth United Nations development decade but also for a new world agenda on the issues of economic co-operation and development.
The year 1990 marks the conclusion of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990. The final review of the programme during the current session of the Assembly must also critically examine the Measures that are needed for accelerated growth and development for Africa in the period that lies ahead.
Marking the fortieth anniversary of the multilateral technical co-operation programme, 1990 is a significant occasion for renewed international commitment to the ideals of multilateralism. The success of the historic Mission of the United Nations Development Programme in the developing countries has, in large measure, been attributable to the basic characteristics of its assistance, namely, responsiveness to the peculiar circumstances and priorities of the beneficiary countries, and the grant nature of its support programmes. the appeal to the donor community, especially the developed countries, to lend enhanced financial support to the United Nations Development Programme.
Lesotho joins in the global consensus on the urgent necessity for combined international efforts to save our planet from the looming catastrophe resulting from the deterioration of the world's environment. A number of regional initiatives aimed at highlighting the need to give priority to environmental issues have been taken, including the Declaration by the African Heads of State, in July last year, on the African Year of the Environment. The most important initiative however remains the United Nations Conference ON Environment end Development to be convened in Brazil in 1992. It is our hope that that Conference will result in the adoption of a global plan of action for harmonizing human development activities and rational management of the environment.
Lesotho remains convinced that the engine world political order of partnership and collective endeavour in confronting world problems cannot survive the turbulence of its environs unless it is based on the universal recognition of the primacy of law in international relations. For this reason, we attach great importance to the proclamation by this Assembly of the decade 1990-1999 as the United Nations decade of peace and international law.
It this crucial juncture in the evolution of the history of mankind, we must increasingly lend our collective support to the efforts that are under way, in various parts of the globe, to build a future for Mankind in which the welfare and dignity of the human person takes centre stage.
The international community would indeed have failed in its responsibility if it did not demonstrate its solidarity and practical support, both moral and material, for the peoples of Eastern Europe, Africa and Latin America that are engaged in the process of socio-economic transformation through democratisation  and consolidation of democratic institutions. These efforts can succeed only if due recognition is made of the realities obtaining in individual countries and the right of each nation to develop democratic institutions suitable to its own socio-economic environment.
The linkage between democracy and development has long been established. It is against this background that we in Lesotho have now embarked on a firm initiative aimed at returning our country to full democratic rule by June 1992. To this end, a constituent assembly comprised of personalities representing virtually all shades of political persuasion in Lesotho has convened to work out a new constitution for Lesotho, using the 1966 Lesotho independence Constitution, which is based on multiparty democracy, as a working model.
The issues of democracy alone should not, however, constitute the radius of our interest in the humanitarian sphere. We hail as constructive the recent convening of the World Summit for Children and the adoption of the World Declaration and Plan of Action for the child,, which we believe will constitute a new framework for our collective efforts towards ensuring a better future for our children in the 19908 and beyond.
Our concern with the deteriorating refugee situation, particularly in Africa and other developing parts of the world, has not diminished. In this regard, we derive great encouragement from the Declaration by the Heads of State and Government of the Organisation of African Unity in July this year, in which, among other things, they pledged their determination to make renewed efforts to eradicate the root causes of the refugee problem in Africa.
While the political complexion of our globe is undergoing rapid change and a new climate of rapprochement and reconciliation is asserting itself, we cannot fail to observe that the now detente is still limited in scope and that the pace of progress in reducing the world's arsenals of war and mass destruction remains slow at best.
We welcome the dramatic breakthrough made by the super-Powers on the issue of nuclear-arms reduction. Regrettably, we witness at the same time a dangerous escalation in the proliferation o£ both nuclear and chemical warfare technology. Added to this is the intensified race by countries, including developing countries, to accumulate conventional armaments. In the process, scarce resources needed for development are wasted. 
Lesotho particularly looks forward to the early conclusion of an international convention on the prohibition and elimination of chemical weapons, which we believe is one of the key issues facing the General Assembly at this forty-fifth session.
Recent world developments have clearly demonstrated that there is a distinct need for an effective mechanism by which the security of small nations must be guaranteed under international law, ensuring not only their protection but also their ability to proper with a modicum of economic development for their survival. This underscores the necessity for a dual strategy by this world body, involving, on the one hand, the elaboration of international agreements on the security guarantees for these countries and, on the other, the establishment, under United Nations auspices, of a mechanism through which part of the resources released as a result of disarmament measures could be devoted to the economic and social advancement of all peoples, particularly those in the least developed countries.
As the world steers off confrontational paths and extricates itself from regional conflicts, the southern African subregion has not lived in isolation from these positive influences. We have witnessed in Namibia the victory of the Namibian people in the struggle for their right to self-determination and the triumph of the principles of the United Nations Charter over the scourge of colonialism.
Lesotho remains hopeful that all States Members of our Organization will continue to demonstrate the requisite solidarity and commitment in executing the remaining part of our collective responsibility to Namibia, which is to assist it with material resources needed for the consolidation of its independence. 
The international community and the people of South Africa have travelled a long way in their fight against apartheid. Only determination and conviction in the right to freedom could sustain a people in such a bitter and fateful struggle spanning a period of almost half a century. It is quite a long time since this Assembly declared apartheid a crime against humanity, and yet only last year this Assembly, in a special session, was still seized of the issue of its elimination.
We therefore cannot but welcome the long-awaited positive developments that we see unfolding in South Africa today towards the elimination of apartheid through dialogue and peaceful negotiation. The commencement of dialogue between the African National Congress of South Africa (ANC) and the South African Government at Groote Schuur, and later in Pretoria, was an epoch-making event, hopefully prefacing the start of substantive constitutional talks for the creation of a just and democratic South Africa.
We commend Mr. Nelson Mandela and the leadership of the ANC for the dignity and statesmanship with which they have been able to advance the cause of peace, justice and freedom since their release and return from exile. Equally, we applaud their unflinching determination to leave to history the bitter memories of the past and to marshal their energies towards creating a new, democratic South Africa.
We urge all anti-apartheid organisations, in particular the ANC and the Pan Africanist Congress of Azania (PAC), to co-ordinate their efforts and to reach a broad measure of consensus on strategies for a negotiated demise of apartheid. He recognise the urgent need for the International community to enhance financial support to these organisations to assist them to rebuild and consolidate their internal political structures within South Africa.
It has to be conceded that the pillars of apartheid are still in place and that the road ahead is not only difficult but very uncertain. We have reason however, to believe that State President F.W. De Klerk has played a major role in creating a new climate of hope for South Africa, and for this he merits the encouragement of this body.
Lesotho continues to be gravely concerned at the current wave of black inter-communal violence in South Africa which, if it remains unchecked, may delay the negotiation process towards the total eradication of apartheid.
We commend the initiatives that are being taken by the Governments of Angola and Mozambique to solve their internal problems through peaceful dialogue. We are hopeful that the international community will continue to assist these efforts in the light of the prevailing spirit of international peace and co-operation.
Concerning the situation in Liberia, we cannot but register our support for initiatives intended to bring an end to the civil war in that sister country.
The Kingdom of Lesotho has always held the conviction that a lasting solution to the issue of Western Sahara can only be realized through direct negotiations between Morocco and the POLISAS10 Front. He continue to support all the positive efforts being made by the Organization of African Unity and the United Nations, as well as the Non-Aligned Movement, towards finding a durable solution to the question of Western Sahara, particularly in seeking to ensure that necessary conditions for the holding of a national referendum prevail without any form of constraint.
We welcome the growing realization by all the parties to the conflict in Cambodia that the time has now come to respond positively to the international efforts that are being made to assist in bringing about a negotiated and comprehensive settlement of the Cambodian problem. It is our hope that the newly-created Supreme National Council will live up to all our expectations in working for national reconciliation and an early restoration of peace and democracy. 
We are concerned at the impasse in the Middle East peace efforts and the escalating tension. The Assembly has the obligation to inject a new lease of life into the positive efforts long initiated by the United nations towards realising durable peace in the region. The principal goal should remain the withdrawal of Israel from the occupied Arab territories and the convening of the Middle East peace conference.
The recent invasion and annexation of Kuwait by Iraq has brought about a new and totally unacceptable situation in the Gulf area. We in Lesotho condemn this act as not only illegal and poisonous to the prevailing spirit of international detente, but also as a dangerous precedent for the continued existence and security of small States. Lesotho stands in full support of all the measures already taken by the Security Council
In our view, a lasting solution to the crisis can come about only through the restoration of the sovereignty and territorial integrity of Kuwait end the unconditional withdrawal of Iraqi occupation forces. It is our hope that the international co-operation that was elicited by this crisis can set the standards for the action that is expected of the international community in future in response to similar crises elsewhere.
Being a small State ourselves, we admire the indomitable spirit of the Kuwaiti people in resisting the Iraqi aggression and resolutely continuing to maintain their nationhood.
The unfolding new era of maturing international relations of peace and stability is, to a large measure, attributable to the increasing efficacy of the United Nations system. It is therefore befitting to seize this opportunity to express to our Secretary-General, His Excellency Peres de Cuellar, our feelings of renewed confidence in his tireless and praiseworthy efforts to promote and strengthen international peace and co-operation. 
We have just learned of the sad passing of the Prime Minister of the United Arab Emirates. On behalf of the people and Government of Lesotho and on my own behalf, I offer our sincere condolences.
